DAY, J.
1. It is a general rule that any person of ordinary intelligence, who has had an opportunity for observation, is competent to testify as to the rate of speed of a moving automobile, the qualifications of the witness to judge accurately going to the weight which the jury may give his testimony rather than to its competency. Unless an abuse of discretion appears in permiting an expression of such opinion, no prejudicial error intervenes.
2. In a criminal case, where improper remarks are made in a closing argument by counsel for the defendant upon the same subject-matter, and objection is made thereto by defendant’s counsel, and the court immediately instructs the jury to disregard such argument on behalf of the state and to draw no conclusion with reference ot those particular matters prejudicial to the defendant, under such circumstances, no prejudicial error appearing to have resulted therefrom, a verdict will not be disturbed upon that ground.
Judgment reversed.
Marshall, C. J., Wanamaker, Jones, Matthias and Allen, JJ., concur. Robinson, J., concurs in the syllabus but not in the judgment.